DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17141856, filed 01/05/2021 claims foreign priority to 2020-004453, filed 01/15/2020 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al (US 2006/0245006) in view of Enokizono (US 2016/0378413).
Regarding claim 1, Nakata et al discloses image forming device (fig. 1 item 1, image forming device) comprising: 
a document information acquirer that acquires information related to a document placed at a predetermined document placement position (A "copy" means a copying job of an original that is set on the document feeder device 10k, [0057]-[0060]); 
a sheet information acquirer that acquires information related to a print sheet placed at a predetermined position (A "scan" means a job of scanning and reading an image of an original, [0057]-[0060]); 
a storage that stores, in advance, information related to the document, information related to the print sheet (image data keeping portion 123 stores temporarily image data of an image to be processed, [0057]-[0060]), and prediction condition information comprising proposal processing associated with a document and a print sheet (job prediction processing portion 104 predicts a type or the like of the job that is predicted to be the next job that the user wants to perform, [0065]); 
a processing predictor that predicts a function to be executed by a user based on information related to the document and information related to the print sheet, which are acquired, by using the prediction condition information, and acquires the proposal processing associated with the document and the print sheet, which are placed (predicts print job to be designated by a user, based on image to be processed, which are scanned, by using predicted type or the like of the job that is predicted to be the next job that the user wants to perform, and receive the predicted type or the like of the job that is predicted to be the next job that the user wants to perform, [0065]-[0066]); and 
(system displays a proposed operation such as copying process to perform based on the system predicted next job that the user wants to perform, [0040]-[0042], [0053]-[0056], [0072]-[0073]), 
Nakata et al does not specifically disclose concept of wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user.
However, Enokizono specifically teaches concept of wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user (when system acquires image data from the read documentation by reading part 2 (wherein when a user places a document and a print sheet), system detects and proposed that current default value of color setting of the document is color (the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet), system generates a proposal operation of rewriting a default value related to [COLOR SETTING] in the printing operation (and the proposal processing generator generates information related to the obtained proposal processing), and display proposal operation of rewriting a default value related to [COLOR SETTING] in the printing operation (and presents proposal processing to a user), [0033]-[0039]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakata et al with concept of wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user of Enokizono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting default values on a per-user basis, (Enokizono, [0003])

Regarding claim 2, Nakata et al discloses image forming device (fig. 1 item 1, image forming device), the image forming device (fig. 1 item 1, image forming device) further comprising a display, 
wherein proposal processing is presented to a user by displaying information related to the generated proposal processing on the display (system displays a proposed operation such as copying process to perform based on the system predicted next job that the user wants to perform, [0040]-[0042], [0053]-[0056], [0072]-[0073]);.

Regarding claim 4, Nakata et al discloses image forming device (fig. 1 item 1, image forming device), 
(document placement position is a position at which a document is placed on an automatic document feeder, [0037]-[0038]), and 
wherein information related to a print sheet acquired by the sheet information acquirer comprises the presence or absence of a print sheet placed on the manual feed tray and a sheet type (A "copy" means a copying job of an original that is set on the document feeder device 10k, [0057]-[0060]).

Regarding claim 6, Nakata et al discloses image forming device (fig. 1 item 1, image forming device), the image forming device (fig. 1 item 1, image forming device) further comprising: 
an operator (Plural employees, teachers, or students users share the image forming device 1, [0034]); and 
a function executor that executes the presented proposal processing (system displays a proposed operation such as copying process to perform based on the system predicted next job that the user wants to perform, [0040]-[0042], [0053]-[0056], [0072]-[0073]), 
wherein, when the operator receives an input for approving as a function for next executing the presented proposal processing (user inputs operation as a function for next proposed operation displayed, [0040]-[0042], [0053]-[0056], [0072]-[0073], [0082]), and 
(user inputs operation as a function for next proposed operation displayed, [0040]-[0042], [0053]-[0056], [0072]-[0073], [0082]).

Regarding claim 7, Nakata et al discloses proposal processing prediction method for an image forming device (fig. 1 item 1, image forming device), the method comprising: 
acquiring information related to a document placed at a predetermined document placement position as acquisition of document information (A "copy" means a copying job of an original that is set on the document feeder device 10k, [0057]-[0060]); 
acquiring information related to a print sheet placed at a predetermined position as acquisition of sheet information (A "scan" means a job of scanning and reading an image of an original, [0057]-[0060]); 
predicting a function that an user intends to execute, based on information related to the document, and information related to the print sheet, which are acquired, using information related to the document, information related to the print sheet, and prediction condition information comprising proposal processing associated with a document and a print sheet, thereby acquiring the proposal processing associated with the document and the print sheet, which are placed, as a prediction of processing (predicts print job to be designated by a user, based on image to be processed, which are scanned, by using predicted type or the like of the job that is predicted to be the next job that the user wants to perform, and receive the predicted type or the like of the job that is predicted to be the next job that the user wants to perform, [0065]-[0066]); 
generating, based on the acquired proposal processing, information related to the proposal processing to be presented to a user, as generation of proposal processing (system displays a proposed operation such as copying process to perform based on the system predicted next job that the user wants to perform, [0040]-[0042], [0053]-[0056], [0072]-[0073]); and 
Nakata et al does not specifically disclose concept of displaying information related to the generated proposal processing, 
wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function.
However, Enokizono specifically teaches concept of displaying information related to the generated proposal processing (display proposal operation of rewriting a default value related to [COLOR SETTING] in the printing operation, [0033]-[0039]), 
wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function (when system acquires image data from the read documentation by reading part 2 (wherein when a user places a document and a print sheet), system detects and proposed that current default value of color setting of the document is color (the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet), system generates a proposal operation of rewriting a default value related to [COLOR SETTING] in the printing operation (and the proposal processing generator generates information related to the obtained proposal processing), and display proposal operation of rewriting a default value related to [COLOR SETTING] in the printing operation (and presents proposal processing to a user), [0033]-[0039])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakata et al with concept of displaying information related to the generated proposal processing, wherein when a user places a document and a print sheet, the proposal processing is presented to a user as a function that a user intends to execute before a user executes a desired function of Enokizono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting default values on a per-user basis, (Enokizono, [0003])

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al (US 2006/0245006) in view of Enokizono (US 2016/0378413) and further in view of Houjiyou et al (US 4929844)
Regarding claim 3, Nakata et al discloses image forming device (fig. 1 item 1, image forming device), 
wherein the document placement position is a position at which a document is placed on a document table or in an automatic document feeder (document placement position is a position at which a document is placed on an automatic document feeder, [0037]-[0038]), and 
wherein information related to a document acquired by the document information acquirer comprises the presence or absence of a document placed on the document table or in the automatic document feeder (A "copy" means a copying job of an original that is set on the document feeder device 10k, [0057]-[0060]).
Nakata et al and Enokizono do not specifically disclose concept of acquiring document size;
However, Houjiyou et al specifically teaches concept of acquiring document size (detecting the size of the document, col. 2 lines 60-62);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakata et al with concept of wherein when a user places a document and a print sheet, the processing predictor acquires proposal processing associated in advance with the placed document and the placed print sheet, and the proposal processing generator generates information related to the obtained proposal processing, and presents proposal processing to a user of Enokizono and concept of acquiring document size of Houjiyou et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improving detecting size of document in order to copy or transmit document in accordance with designated size of copy paper, (Houjiyou et al, col. 1 lines 15-19)

Regarding claim 5, Nakata et al discloses image forming device (fig. 1 item 1, image forming device), 
(image data keeping portion 123 stores temporarily image data of an image to be processed, [0057]-[0060]): 
information related to a document, which comprises the presence or absence of a document placed on a document table, the presence or absence of a document placed in an automatic document feeder (A "copy" means a copying job of an original that is set on the document feeder device 10k, [0057]-[0060]); 
information related to a print sheet, which comprises the presence or absence of a print sheet placed on a manual feed tray and a sheet type of a print sheet (A "copy" means a copying job of an original that is set on the document feeder device 10k, [0057]-[0060]); and 
a plurality of prediction information associated with proposal processing that is predicted to be executed by a user (system displays a proposed operation such as copying process to perform based on the system predicted next job that the user wants to perform, [0040]-[0042], [0053]-[0056], [0072]-[0073]).
Nakata et al and Enokizono do not specifically disclose concept of storing size of a document to be placed;
However, Houjiyou et al specifically teaches concept of storing size of a document to be placed (storing paper size to be at home position, col. 3 lines 47-55);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakata et al with concept of wherein when a user places a document and a print sheet, the processing predictor acquires proposal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677